                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN
                                  GREEN BAY DIVISION

 SCHNEIDER NATIONAL                              )
 CARRIERS, INC.,                                 )
                                                 )
                        Plaintiff,               )      Case No. 1:19-cv-1579
                v.                               )
                                                 )
 GILSTER-MARY LEE                                )
 CORPORATION,                                    )
                                                 )
                        Defendant.               )

                                          COMPLAINT

       Plaintiff, Schneider National Carriers, Inc., by and through its attorneys, McGuireWoods

LLP, alleges the following as its Complaint against Defendant, Gilster-Mary Lee Corporation.

                                              Parties

       1.      Plaintiff Schneider National Carriers, Inc. (“Schneider”) is a corporation organized

and existing under the laws of the State of Nevada with its main office and headquarters at 3101

S. Packerland Drive, Green Bay, Wisconsin 54313.

       2.      Defendant Gilster-Mary Lee Corporation (“Gilster”) is a corporation organized and

existing under the laws of the State of Missouri with its main office and headquarters at 1037 State

Street, Chester, Illinois 62233.

                                     Jurisdiction and Venue

       3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a), insofar as Schneider is a citizen of Nevada and Wisconsin, Gilster is a citizen of Missouri

and Illinois, and the amount in controversy exceeds $75,000.

       4.      Personal jurisdiction and venue are proper in this district pursuant to the agreed-

upon forum selection clause of Section 16 of the Dedicated Capacity Transportation Agreement




            Case 1:19-cv-01579-WCG Filed 10/28/19 Page 1 of 6 Document 1
entered into by Schneider and Gilster on or around October 2, 2018 (the “Agreement”), which

states:

                  Applicable Law. The terms and conditions of this Agreement shall be
                  governed by the laws of the State of WI and any dispute shall be venued
                  exclusively in the State or Federal Courts of Wisconsin. Any dispute shall
                  be venued exclusively in the State or Federal Courts of Brown County,
                  Wisconsin, and the Parties consent to the same.

A true and correct copy of the signed Agreement is attached hereto as Exhibit 1.

                                         Factual Background

          5.      Schneider is a transportation and logistics company that operates as a common and

contract motor carrier throughout the United States and Canada.

          6.      Gilster is a food manufacturer and produces over 8,000 items in over 500 different

private label brands. Gilster’s products are delivered daily throughout the United States and

Canada.

          7.      Schneider and Gilster are parties to the Agreement.         Under the Agreement,

Schneider agreed to provide Gilster with transportation services through the use of ten dedicated

drivers and ten commercial trucks to transport Gilster’s products from its Chester, Illinois facility

to their intended destinations for a period of three years, from October 2, 2018 through October 2,

2021 (the “Initial Term”).

          8.      In return, Gilster agreed to pay Schneider at certain per-mile rates for miles driven

by each dedicated driver on a weekly basis, provided that Gilster pays no less than $3,840 per

week for each of the ten dedicated driver assigned to the Gilster account regardless of the number

of miles driven (the “Weekly Minimum Guarantee”).




                                                    2
               Case 1:19-cv-01579-WCG Filed 10/28/19 Page 2 of 6 Document 1
       9.      Under the Agreement, Gilster agreed to pay all applicable charges for Schneider’s

transportation services within 15 days of delivery of any shipments, after which unpaid invoices

shall accrue interest at the rate of 1.5% per month.

       10.     Under the Agreement, either party may terminate the Agreement for convenience

and without cause by providing at least 60 days advanced written notice to the other party. In the

event Gilster terminated the Agreement for convenience during the Initial Term, Gilster agreed to

pay Schneider a pro rata portion of the start-up costs incurred by Schneider in entering into the

Agreement (the “Start-up Costs”), pursuant to the schedule set forth in Exhibit A of the Agreement.

                      Gilster Terminates the Agreement for Convenience

       11.     On May 10, 2019, Schneider received a letter from Gilster dated April 29, 2019.

A true and correct copy of Gilster’s letter is attached hereto as Exhibit 2.

       12.     In the letter, Gilster informed Schneider that it was “necessary” to reduce the

number of Schneider dedicated drivers from ten to five over the course of the two-week period

from April 28, 2019 through May 11, 2019. Gilster also instructed Schneider to “eliminate all

Schneider units” on or after May 11, 2019.

       13.     On May 23, 2019, Schneider sent Gilster a letter in response to its April 29, 2019

letter. A true and correct copy of Schneider’s letter is attached hereto as Exhibit 3.

       14.     In the letter, Schneider informed Gilster that it viewed Gilster’s April 29, 2019 letter

as written notice of Gilster’s intent to terminate the Agreement 60 days from the date Schneider

received the letter (the “Termination Date”) in accordance with Section 1 of the Agreement.

Schneider also reminded Gilster of its obligation to pay Schneider the Weekly Minimum

Guarantee through the Termination Date and the Start-up Costs.




                                                  3
            Case 1:19-cv-01579-WCG Filed 10/28/19 Page 3 of 6 Document 1
        15.        Gilster did not respond to Schneider’s May 23, 2019 letter. On July 3, 2019,

counsel for Schneider sent Gilster a letter again demanding payment of the Weekly Minimum

Guarantee incurred from May 10, 2019 through the Termination Date in the amount of $307,200,

and the Start-up Costs in the amount of $78,683. A true and correct copy of the letter is attached

hereto as Exhibit 4.

        16.        To date, Gilster has not made any payments to Schneider towards the Weekly

Minimum Guarantee incurred from May 10, 2019 through the Termination Date, nor has Gilster

made any payments to Schneider towards the Start-up Costs.

                                         COUNT I
              Breach of Contract – Failure to Pay Weekly Minimum Guarantee

        17.        Schneider restates the allegations set forth in Paragraphs 1 through 16 as though

fully set forth herein.

        18.        The Agreement is an existing, valid, and enforceable agreement under Wisconsin

law.

        19.        Schneider has performed all of its obligations under the Agreement.

        20.        Gilster materially breached the Agreement by terminating the Agreement for

convenience and subsequently failing to pay the Weekly Minimum Guarantee incurred during the

60-day notice period from May 10, 2019 through the Termination Date.

        21.        As a direct and proximate result of the foregoing breach of the Agreement by

Gilster, Schneider has sustained and will continue to sustain substantial damages, including

without limitation lost revenue estimated to be in excess of $300,000 and other damages to be

proven at trial.

        22.        Pursuant to Section 9 of the Agreement, Schneider is entitled to recover its

reasonable costs and attorneys’ fees in the event it prevails in this litigation.


                                                   4
          Case 1:19-cv-01579-WCG Filed 10/28/19 Page 4 of 6 Document 1
        23.     Schneider is therefore entitled to judgment against Gilster for compensatory

damages in excess of $300,000 for its breach of the Agreement, interest, costs of suit, attorneys’

fees, and such other and further relief as the Court deems fair, just, and equitable.

                                             COUNT II
                          Breach of Contract – Failure to Pay Start-up Costs

        24.     Schneider restates the allegations set forth in Paragraphs 1 through 16 as though

fully set forth herein.

        25.     The Agreement is an existing, valid, and enforceable agreement under Wisconsin

law.

        26.     Schneider has performed all of its obligations under the Agreement.

        27.     Gilster materially breached the Agreement by terminating the Agreement for

convenience during the Initial Term and subsequently failing to pay the Start-up Costs in the

amount of $78,683.

        28.     Pursuant to Section 9 of the Agreement, Schneider is entitled to recover its

reasonable costs and attorneys’ fees in the event it prevails in this litigation.

        29.     Schneider is therefore entitled to judgment against Gilster for compensatory

damages in excess of $75,000 for its breach of the Agreement, interest, costs of suit, attorneys’

fees, and such other and further relief as the Court deems fair, just, and equitable.

        WHEREFORE, Schneider respectfully requests that the Court:

        1.      Award Schneider all compensatory damages recoverable for Gilster’s breaches of

the Agreement;

        2.      Award Schneider its attorneys’ fees and costs in bringing this action; and

        3.      Award Schneider such other relief as the Court deems just and proper.




                                                   5
             Case 1:19-cv-01579-WCG Filed 10/28/19 Page 5 of 6 Document 1
Date: October 28, 2019               Respectfully submitted,


                                     /s/ Michael R. Phillips
                                           One of Plaintiff’s Attorneys

Michael R. Phillips
E-mail: mphillips@mcguirewoods.com
Joel H. Spitz
E-mail: jspitz@mcguirewoods.com
McGuireWoods LLP
77 West Wacker Drive, 41st Floor
Chicago, IL 60601
T: (312) 849-8100
F: (312) 849-3690




                                        6
       Case 1:19-cv-01579-WCG Filed 10/28/19 Page 6 of 6 Document 1
